Citation Nr: 0529984	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  00-05 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for right knee disability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 30, 1974, to 
August 9, 1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board issued a decision in November 2002 finding 
that a prior rating decision was not final.  In the November 
2002 decision, the Board also noted some confusion over which 
knee was involved.  The Board remanded the case to the RO in 
August 2003.    


FINDINGS OF FACT

1.  Right knee disability was not noted at the time of the 
veteran's entry into active duty service. 

2.  The veteran does not suffer from any current disability 
associated with the fibrous central defect of the right femur 
noted on x-ray examination in July 1974. 

3.  The veteran's current right knee disorders were not 
manifested during his active duty service or for many years 
thereafter, nor is any current right knee disability 
otherwise related to such service or to any injury during 
service. 


CONCLUSIONS OF LAW

1.  The veteran is presumed to have been sound as to right 
knee disability at the time of entry into active duty 
service.  38 U.S.C.A. § 1111 (West 2002).

2.  Right knee disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a May 2002 VCAA letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The Board also notes that the May 2002 VCAA letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession. In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised, at pages 2-3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  Further, an additional VCAA letter was sent 
in February 2005.  The Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, in April 1999 the 
veteran claimed service connection for right knee disability, 
which was denied in a July 1999 rating decision.  In May 
2002, a VCAA letter was issued.  The VCAA letter notified the 
veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in May 2002 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board in October 2002. The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices. Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records and VA 
examinations.  The record shows that private hospital records 
for November 1985 were requested twice.  The private hospital 
records show that the veteran was treated during that time, 
but no further details are given.  Thus, it appears that 
additional records are not available.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.  

The veteran was afforded a VA examination in March 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reason, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The present appeals involves a claim of service connection 
for right knee disability.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

The veteran claims that his current right knee disability is 
related to an injury he sustained in July 1974 when he fell 
from the "monkey" bars and hit his right knee on a four-by-
four during basic training.  He claims that there was nothing 
wrong with his right knee prior to service.  

The Board first notes that a June 1974 report of entrance 
examination shows that the veteran's lower extremities were 
clinically evaluated as normal.  No right knee disorder was 
noted, and the Board therefore finds that the veteran is 
entitled to the presumption of soundness.  

Service medical records show that the veteran presented to 
medical personnel in July 1974 for complaints of foot pain as 
well as complaints of right knee pain with subluxation.  X-
rays of the feet revealed pes planus, and x-rays of the right 
knee revealed an eccentric lucency located on the medial 
aspect of the distal femur about 1 cm above the level of the 
condyle.  It was interpreted to represent a simple bone cyst, 
nonossifying fibroma, or other benign lesion and it was 
reported that the differential also included fibrous cortical 
defect and giant cell tumor.  The service medical records 
include history furnished by the veteran of flat feet since 
age 2 and foot pain with marching, and weakness and a history 
of subluxation of the knees, but there appears to be no 
documented references to any right knee injury in basic 
training.  Pursuant to a Medical Board proceeding, the 
veteran was discharged from service as medically unfit by 
reason of pes planus, calc valgus fibrous central defect 
right femur.  

There is no evidence of record regarding a right knee 
disability until, according to the veteran's testimony, his 
right knee buckled on him and he tripped coming down the 
stairs approximately in November 1985.  The medical record 
does show that the veteran sought treatment at a private 
hospital during this time, but no further information is 
available.  Thus, from the veteran's discharge date in August 
1974 until November 1985, over 11 years later, the veteran 
appears to have had no continuing complaints relating to his 
right knee.  

In January 1986, the veteran fell off a balcony, breaking his 
back resulting in paraplegia.  According to VA medical 
records, the veteran fell out of his wheelchair in March 1999 
and his right leg was caught underneath him.  X-rays revealed 
a fracture of the right distal tibia and a spiral fracture of 
the distal right fibula.  

The veteran was examined by a VA examiner in March 2005. The 
VA examiner's records indicate that the veteran's file was 
reviewed.  The examiner reported that the right knee shows 
severe osteopenia and some evidence of degenerative changes, 
especially on the medial side.  The veteran shows no 
sensations to right lower extremity to pinprick.  Further, no 
soft tissue tumors are identified.  The examiner provides 
that the veteran may have had a right knee injury in the 
service, but there are mild osteoarthritic changes of the 
knee now.  He also notes that there is more demineralization 
from disuse of the leg.  The examiner commented that it is 
impossible to tell whether the disability existed before 
service or not.

After reviewing the overall evidence, the Board is compelled 
to conclude that the veteran's current right knee disability 
is not related to the defect noted on x-rays in July 1974 
shortly after the veteran entered active duty.  
Significantly, no right knee problems are documented for a 
number of years after discharge from service.  The Board 
believes that it is also significant that radiological 
studies in March 1999 in connection with the fractures of the 
right tibia and right fibula did not reference any defect of 
the right femur.  Further, the March 2005 VA examination is 
to the effect that x-rays showed severe osteopenia, some 
evidence of degenerative changes in the knee, but no defects 
were reported.  The examiner also reported that no soft 
tissue tumors were identified.  The examiner also found some 
demineralization which was apparently attributed to disuse.  
In sum, it is clear that the veteran does currently suffers 
from right knee disorders.  However, the Board believes that 
the preponderance of the competent evidence is against a 
finding that the veteran has a current right knee disability 
which is related to the x-ray findings during service.  

Although the veteran contends he suffered a right knee injury 
during basic training, no such injury is documented.  It 
appears that the veteran presented early in his basic 
training with complaints related to his fee and knees.  X-ray 
studies at that time showed pes planus and some type of 
fibrous defect of the right femur.  The Board finds that 
there was no right knee injury during the veteran's short 
period of active duty.  Further, there is no competent 
evidence that the veteran currently has disability related to 
the defect of the right femur noted on x-ray in 1974.  A VA 
examination was conducted in March 2005 for the specific 
purpose of ascertaining whether any current right knee 
disability was related to service.  Although the wording of 
the examination report is somewhat confusing at first glance, 
after considering the examiner's comments in conjunction with 
all of the other evidence of record, the Board is unable to 
find that any current right knee disorders are causally 
related to the defects noted on x-rays during the veteran's 
service.  Instead, the veteran's current right knee disorders 
appear to be related to various post-service injuries, to 
include fractures as well as changes associated with such 
fractures and also resulting from lack of use of the lower 
extremity due to the veteran's unfortunate paraplegia.  The 
Board must find that the preponderance of the evidence is 
against the veteran's right knee claim. 


ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


